     Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 1 of 22



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION


STATE OF TEXAS,
TEXAS DEPARTMENT OF FAMILY
AND PROTECTIVE SERVICES, and
ARCHDIOCESE OF GALVESTON-
HOUSTON

       Plaintiffs,

v.                                              Civil Action No. 19-0365

ALEX M. AZAR, II, in his official
capacity as Secretary of Health and
Human Services,
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
and
UNITED STATES OF AMERICA,

       Defendants.


DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS FOR
                   LACK OF JURISDICTION
       Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 2 of 22



                                                TABLE OF CONTENTS

Statement of the Nature and Stage of the Proceeding ......................................................... 1
Statement of the Issues ........................................................................................................ 1
Argument ............................................................................................................................. 1
   I. Plaintiffs’ Challenge to a Rule that HHS Has Promised (Twice) Not to Enforce,
   Including against Plaintiffs Specifically, Is Moot. .......................................................... 2
      A. When Arguing Mootness, the Government “Bears a Lighter Burden to Prove
      That Challenged Conduct Will Not Recur.” ................................................................ 3
      B. HHS Has Established through the Nonenforcement Notification and Texas
      Letter That Enforcement of § 75.300(c)–(d) Will Not Occur. ..................................... 6
           1. Plaintiffs’ Argument That the Nonenforcement Notification Is Temporary
           Applies an Incorrect Mootness Standard for Government Entities and
           Misrepresents the Strength of HHS’s Commitment Not to Enforce § 75.300(c)–
           (d)............................................................................................................................. 8
           2. Because Defendants Have Promised Not to Enforce § 75.300(c)–(d) and Are
           Currently Repromulgating § 75.300(c)–(d), There Need Not Be a Present Change
           in the Law. ............................................................................................................. 10
           3. HHS Has Committed Not to Enforce § 75.300(c)–(d) against Plaintiffs. ........ 12
   II. Plaintiffs Lack Standing Because Their Asserted Injuries Are Speculative and No
   Enforcement Action Is Certainly Impending. ................................................................ 15
Conclusion ......................................................................................................................... 19




                                                                     i
    Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 3 of 22



     STATEMENT OF THE NATURE AND STAGE OF THE PROCEEDING

       The following is the final brief concerning Defendants’ motion to dismiss for lack

of jurisdiction, ECF No. 22, which argued that (1) this challenge to 45 C.F.R. § 75.300(c)–

(d) is moot in light of the Department of Health and Human Service’s promise not to

enforce that regulation and (2) Plaintiffs lack Article III standing. A hearing on the motion

is scheduled to take place on June 30, 2020.

                            STATEMENT OF THE ISSUES

       Whether the Court has jurisdiction to review a challenge to a rule that the

promulgating agency no longer enforces and is in the process of amending.

                                      ARGUMENT

       Plaintiffs cannot take yes for an answer. They filed this lawsuit because of their

concerns about 45 C.F.R. § 75.300(c)–(d), a regulation that prohibits certain forms of

discrimination by recipients of federal funds and that requires recipients to “treat as valid

the marriage of same-sex couples.” HHS has some of the same concerns and, for that

reason, has publicly promised not to enforce § 75.300(c)–(d) against any entities while it

considers amendments to the regulation (the comment period closed on December 19,

2019, and HHS submitted a draft final rule to the Office of Management and Budget on

May 26, 2019 for review pursuant to Executive Order 12,866). 1 Furthermore, since

Defendants filed their motion to dismiss earlier this year, HHS issued a letter specifically

to Texas, stating “that RFRA prohibits HHS from applying 45 C.F.R. § 75.300(c) and (d)


1
    The status of that review can be found at the following URL:
https://www.reginfo.gov/public/do/eom12866SearchResults?view=yes&pagenum=0.

                                               1
     Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 4 of 22



against Texas with respect to the Archdiocese and other similarly situated entities.” Letter

from Roger T. Severino, Dir., HHS Office for Civil Rights, to Ken Paxton, Attorney Gen.

of Tex. 1 (Mar. 5, 2020), ECF No. 30-1 [hereinafter Texas Letter]. The short of the matter

is that the parties are in complete agreement that § 75.300(c)–(d) should not be enforced,

and HHS has made clear, twice over, that it will not enforce § 75.300(c)–(d) against

Plaintiffs and other similarly situated entities. Thus, there is nothing for the Court to

resolve. There is no Article III case or controversy here. This case is moot.

       Plaintiffs also lack Article III standing. Plaintiffs have pointed to zero allegations in

their complaint that establish an injury in fact because of § 75.300(c)–(d). The regulation

has never been enforced, and Plaintiffs have never explained why any enforcement against

them is “certainly impending,” a necessary showing for Article III standing. See Clapper

v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (quoting Lujan v. Defs. of Wildlife, 504

U.S. 555, 565 n.2 (1992)).

       For these two independent reasons, the Court should dismiss this case.

I.     Plaintiffs’ Challenge to a Rule that HHS Has Promised (Twice) Not to Enforce,
       Including against Plaintiffs Specifically, Is Moot.

       Although Plaintiffs have never alleged an injury in fact, any arguable injury was

extinguished when HHS published the Notification of Nonenforcement of Health and

Human Services Grants Regulation, 84 Fed. Reg. 63,809, 63,811 (Nov. 19, 2019)

[hereinafter Nonenforcement Notification]. Therein, HHS explained that it would not

enforce § 75.300(c)–(d) and instead intended to amend the regulation to address the very

concerns that Plaintiffs raise. Not only that, any arguable injury was further extinguished



                                               2
     Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 5 of 22



when HHS concluded, in response to a request from Texas, that “RFRA prohibits HHS

from applying 45 C.F.R. § 75.300(c) and (d) against Texas with respect to the Archdiocese

and other similarly situated entities.” Texas Letter 1.

       Plaintiffs’ insistence that this case presents a live controversy despite these events

is incorrect for several reasons. First, they misstate the legal standard for mootness:

government entities bear a “lighter burden to prove that the challenged conduct will not

recur.” See Moore v. Brown, 868 F.3d 398, 406–07 (5th Cir. 2017). Plaintiffs’ attempt to

cabin that standard to a small subset of cases in which the government actually repeals a

policy has no basis in, and in fact is inconsistent with, binding precedent. Second, given

HHS’s promises not to enforce § 75.300(c)–(d), Plaintiffs face no credible threat of

enforcement (or indeed any threat of enforcement).

       A.     When Arguing Mootness, the Government “Bears a Lighter Burden to
              Prove That Challenged Conduct Will Not Recur.”

       As Defendants explained in their opening brief, the government bears a lighter

burden than private parties to demonstrate mootness. See Defs.’ Mot. Dismiss 8, ECF No.

22. Plaintiffs appear to take issue with the breath of this standard, arguing that the

government’s lighter burden in demonstrating mootness is limited to cases where the

government repeals a policy. See Pl.’s Opp’n 9, ECF No. 37. However, the Fifth Circuit

has not taken such a narrow view, as evidenced by its categorical distinction between

private and government entities in this context: “A defendant making . . . a claim of

mootness ‘bears the formidable burden of showing that it is absolutely clear the allegedly

wrongful behavior could not reasonably be expected to recur.’ A government entity,



                                              3
    Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 6 of 22



however, bears a lighter burden to prove that challenged conduct will not recur.” Moore,

868 F.3d at 406–07 (quoting Fontenot v. McCraw, 777 F.3d 741, 747 (5th Cir. 2015)).

       As the text of that standard makes clear, the Fifth Circuit has not held that this

distinction exists only when the government repeals a policy. In fact, in Moore itself, the

court held that the plaintiff’s challenge was moot because (as here) the government decided

not to enforce the policy, not because the government decided to repeal the policy. See id.

at 407 (“The Defendants’ promise to not prosecute Moore for his one-on-one and small

group communication is therefore sufficient to meet Defendants’ ‘lighter’ burden to prove

that the challenged conduct will not recur.”).

       Plaintiffs’ proposed narrowed standard also cannot be squared with the reason for

the distinction between government entities and private parties. Government entities bear

a lighter burden to demonstrate mootness “because ‘Government actors in their sovereign

capacity and in exercise of their official duties are accorded a presumption of good faith

because they are public servants, not self-interested private parties.’” Id. (quoting

Sossamon v. Lone Star State of Tex., 560 F.3d 316, 325 (5th Cir. 2009)). Whether the

government has repealed a policy or decided not to enforce it, courts are to assume that the

government means what it says and is not making statements to evade judicial review.

       Plaintiffs’ further claim that the government must make “absolutely clear” that the

challenged conduct will not recur, see Pls.’ Opp’n 9–10, is beside the point. The question

is not whether it is “clear” that the challenged conduct will not recur. Rather, the question

is how much proof is necessary to make that showing. The Fifth Circuit has explained that

the government bears a “lighter burden” to come forth with such proof, holding that the


                                             4
     Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 7 of 22



government is “not required” to demonstrate that it is “physical[ly] or logical[ly]

impossib[le]” for “the challenged policy [to] be reenacted absent evidence that the

voluntary cessation is a sham for continuing possibly unlawful conduct.” Sossamon v. Lone

Star State of Tex., 560 F.3d 316, 325 (5th Cir. 2009).

       The case that Plaintiffs cite for the contrary proposition, see Pls.’ Opp’n 9 (citing

McKinley v. Abbott, 643 F.3d 403 (5th Cir. 2011)), in fact applies the “lighter burden”

articulated in Moore, Sossamon, and other cases. In McKinley, the court held that the

plaintiff’s challenge to a government policy was moot because the Texas Attorney General

“declared that neither he nor any county or district attorney . . . will attempt to enforce [the

challenged statute]” and because the court had “no reason to doubt his statement.”

McKinley, 643 F.3d at 407. This is the same standard articulated in Moore: the government

made “absolutely clear” that it would not enforce the challenged policy, and because the

government bears a “lighter burden” in making that showing, a nonenforcement statement

was sufficient to moot the case. 2

       In sum, the Fifth Circuit has held that under a government’s “lighter burden” to

demonstrate mootness, a statement of nonenforcement is sufficient to moot a challenge to

a law or policy. This is the standard that the Court should apply to this case. 3


2
  Texas v. EEOC, 933 F.3d 433 (5th Cir. 2019), is not to the contrary either. There, the
court held that the state’s challenge was not moot because there was “no direct evidence”
that the government would not enforce the challenged policy, see id. at 449–50, in contrast
to the express nonenforcement promises in Moore, McKinley, and here.
3
 Plaintiffs do not appear to argue that there is a live case or controversy under the Fifth
Circuit’s “lighter burden” standard for government entities. Rather, their focus appears to
be on the standard applied to private entities.

                                               5
     Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 8 of 22



       B.     HHS Has Established through the Nonenforcement Notification and
              Texas Letter That Enforcement of § 75.300(c)–(d) Will Not Occur.

       HHS has more than met its burden to demonstrate that this case is moot. As

explained in Defendants’ opening motion, see Defs.’ Mot. Dismiss 9–10, Plaintiffs are at

no risk of enforcement of § 75.300(c)–(d). HHS has formally and publicly announced in

the Federal Register that “the regulatory actions, promulgated through the December 12,

2016 final rules, 81 FR 89393, namely, the additions of . . . 75.300(c) and (d), . . . will not

be enforced pending repromulgation.” Nonenforcement Notification, 84 Fed. Reg. at

63,811. Furthermore, the amendments to the regulation that HHS has proposed would

address Plaintiffs’ concerns. See Defs.’ Mot. Dismiss 2–4 (comparing the current and

proposed rules and explaining that the proposed changes arose from some of the same legal

concerns that Plaintiffs raise); see also Health and Human Services Grants Regulation, 84

Fed. Reg. 63,831 (proposed Nov. 19, 2019).

       Indeed, Plaintiffs appear to concede that the proposed rule, if adopted, would

address their concerns; their only apparent concern is that Defendants might someday apply

the current version of § 75.300(c)–(d) to conduct taken in reliance on the promise of

nonenforcement. See Pls.’ Opp’n 13. This concern is speculation piled on speculation.

First, Plaintiffs speculate that HHS will keep the current version of the regulation, contrary

to what it has proposed. Second, they speculate that HHS would renege on its two promises

not to enforce § 75.300(c)–(d). Not only is this complete speculation, but it is also precisely

the bad faith inference that is forbidden in assessing mootness. See Moore, 868 F.3d at 407.

       Plaintiffs argue that the Texas Letter is “relevant only on the merits as Defendants’



                                              6
     Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 9 of 22



concession that Plaintiffs should succeed on their RFRA claim.” Pls.’ Opp’n 25. However,

Plaintiffs cannot have it both ways. They offer no reason why this Court should ignore the

letter for purposes of jurisdiction but nevertheless rely on the letter to adjudicate the merits

of this case. It is also immaterial that the letter, which was issued after Defendants filed

their motion to dismiss, was not included in the motion to dismiss. Courts have a duty at

all stages of litigation to assure themselves of jurisdiction. See Steel Co. v. Citizens for a

Better Environment, 523 U.S. 83, 94–95 (1998). To do this, they may rely on “(1) the

complaint alone; (2) the complaint supplemented by undisputed facts evidenced in the

record; or (3) the complaint supplemented by undisputed facts plus the court’s resolution

of disputed facts.” Barrera-Montenegro v. United States, 74 F.3d 657, 659 (5th Cir. 1996).

There is no dispute as to the existence of the Texas Letter. Accordingly, the Court may

consider the letter to determine whether it has jurisdiction.

       The Court should also reject Plaintiffs’ request to file a sur-reply regarding the letter.

Plaintiffs cannot claim to lack notice of the letter: Plaintiffs filed the letter with the Court

on March 11, 2020, before they filed their opposition brief. See Texas Letter. Plaintiffs also

affirmatively raised the letter in this briefing. See Pls.’ Opp’n 23–25. And, of course, HHS

wrote the letter because Texas requested an exception in the first place. See Texas Letter

1–2 (describing Texas’s requests to HHS).

                                              ⁂

       Despite clear proof that Plaintiffs are under no threat of enforcement, they raise

three counterarguments against mootness, See Pls.’ Opp’n 11–19, which are addressed in

turn below.


                                               7
    Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 10 of 22



              1.     Plaintiffs’ Argument That the Nonenforcement Notification Is
                     Temporary Applies an Incorrect Mootness Standard for
                     Government Entities and Misrepresents the Strength of HHS’s
                     Commitment Not to Enforce § 75.300(c)–(d).

       First, Plaintiffs argue that because the Nonenforcement Notification applies only

pending repromulgation of the challenged rule, it cannot moot the case. See id. at 11–13.

The premise of this argument—that the government must show that the challenged policy

will under no circumstances apply to Plaintiffs again—is incorrect. In fact, courts do “not

require some physical or logical impossibility that the challenged policy will be reenacted”

in order to conclude that a case is moot “absent evidence that the voluntary cessation is a

sham for continuing possibly unlawful conduct.” Sossamon, 560 F.3d at 325.

       The Fifth Circuit has actually rejected the precise argument that Plaintiffs raise here.

In Stauffer v. Gearhart, 741 F.3d 574, 582 (5th Cir. 2014), the plaintiff challenged a

provision of the Texas Department of Criminal Justice’s Sex Offender Treatment program

that the state amended after the complaint was filed. The plaintiff “argue[d] that nothing

indicate[d] that [the] change in policy [was] permanent, and that his claims therefore

qualif[ied] for an exception to the mootness doctrine.” Id. at 582. The court rejected that

argument, observing that while “in an ordinary case, ‘subsequent events’ would have to

make it ‘absolutely clear that the allegedly wrongful behavior could not reasonably be

expected to recur,” the plaintiff’s argument “ignores the ‘lighter burden’ that government

entities bear in proving that the challenged conduct will not recur once the suit is dismissed

as moot.” Id. (quoting Sossamon, 560 F.3d at 325). The court thus stated that, “[w]ithout

evidence to the contrary,” it would not assume that the government was “not following its



                                              8
    Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 11 of 22



own [revised] policy as written.” Id. And because the plaintiff had not presented any

evidence to show that the government would return to enforcing the prior policy, his

argument that the government could at some point in the future reverse course was “too

speculative to avoid mooting the case.” Id. (quoting Sossamon, 560 F.3d at 325).

      As in Stauffer, the Court must presume here that HHS will follow its own

nonenforcement policy as written. There is no evidence that HHS will enforce § 75.300(c)–

(d) despite its commitment not to do so or that HHS’s nonenforcement promises are “a

sham for continuing possibly unlawful conduct,” Sossamon, 560 F.3d at 325.

      Plaintiffs also point to language in an out-of-circuit district court decision involving

§ 75.300(c)–(d) as evidence that HHS may reverse its nonenforcement decision. See Pls.’

Opp’n 13 (citing Buck v. Gordon, 429 F. Supp. 3d 447, 465 (W.D. Mich. 2019). However,

as Defendants explained in footnote 1 of the Case Management Plan, ECF No. 27, Plaintiffs

take the quoted language (“Government officials can change their minds, re-interpret laws

already on the books, and disrupt established practices”) entirely out of context. HHS

merely observed that because it is almost always possible for the government to change its

position, the fact that the government may change its position is not enough to defeat

mootness. HHS’s full response was as true then as it is now: a plaintiff must make some

showing that its “conduct has drawn enforcement actions or threats of enforcement in the

past” because otherwise every pre-enforcement action would be ripe (which is not the

case). Fed. Defs.’ Reply Br. at 4, Buck v. Gordon, No. 1:19-cv-00286-RJJ-PJG (W.D.

Mich. Aug. 20, 2019), ECF No. 61. Plaintiffs’ argument here, like that of the Buck

plaintiffs, would render mootness and ripeness doctrine “virtually void,” because “[a]


                                             9
    Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 12 of 22



governmental entity can almost always change its position on whether to enforce a law or

regulation in a particular context.” Id.

       Furthermore, as the Court pointed out at the March 2, 2020 status conference, Buck

was decided before HHS issued its Nonenforcement Notification and NPRM. Those

documents, along with the Texas Letter, definitively state HHS’s position that it will not

enforce § 75.300(c)–(d) pending repromulgation of the rule, that it proposes to remove the

portions of § 75.300(c)–(d) that Plaintiffs challenge, and that in any event HHS will not

enforce § 75.300(c)–(d) against Texas with respect to the Archdiocese and other similarly

situated entities. Buck is simply inapposite.

              2.      Because Defendants Have Promised Not to Enforce § 75.300(c)–
                      (d) and Are Currently Repromulgating § 75.300(c)–(d), There
                      Need Not Be a Present Change in the Law.

       Plaintiffs’ next counterargument, that until there is a change in the law, the

Archdiocese and similarly situated entities must spend resources to comply with

§ 75.300(c)–(d), see Pls.’ Opp’n 14–15, is unavailing for similar reasons. Any plaintiff that

challenges a law that is not being enforced could make that same claim. However, that

argument cannot be squared with Moore, which held that a statement of nonenforcement

is sufficient to moot a challenge to a law. See Moore, 868 F.3d at 406–07.

       Plaintiffs’ only response is that the Moore “defendants took the position that the

challenged rule did not apply to the plaintiff,” whereas “Defendants have not made any

similar concession” here. See Pls.’ Opp’n 19. This is a distinction without a difference. The

key point in that case was that “[t]he Defendants’ promise to not prosecute Moore for his

one-on-one and small group communication is . . . sufficient to meet Defendants’ ‘lighter’


                                                10
    Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 13 of 22



burden to prove that the challenged conduct will not recur.” 868 F.3d at 407. Why the

government decided not to prosecute (i.e., a legal decision that the ordinance did not apply

to the plaintiff versus an exercise of the government’s prosecutorial discretion) was

irrelevant to the court’s mootness analysis. Nor do Plaintiffs explain why that distinction

should matter. In fact, even if it did, HHS has stated that “RFRA prohibits HHS from

applying 45 C.F.R. § 75.300(c) and (d) against Texas with respect to the Archdiocese and

other similarly situated entities.” Texas Letter 1 (emphasis added).

       In addition, Plaintiffs’ chimerical resource-expenditure exception to mootness has

no legal basis and is, in fact, inconsistent with decisional law. Were a plaintiff able to

(re)create a live controversy by spending resources to prepare for a speculative future

event, few cases would be moot. Cf. Amnesty Int’l USA, 568 U.S. at 416 (observing, in the

context of Article III standing, that “respondents cannot manufacture standing merely by

inflicting harm on themselves based on their fears of hypothetical future harm that is not

certainly impending”). But that has never been the law. In Stauffer, for example, the

plaintiff argued even in the face of a changed policy “that nothing indicates that [the]

change . . . is permanent, and that his claims therefore qualify for an exception to the

mootness doctrine.” 741 F.3d at 582. However, the court rejected this argument, reasoning

that the plaintiff “has not presented any evidence to suggest that [the government] is not

following its own policy as written.” Id.; see also Moore, 868 F.3d at 407 (rejecting the

plaintiffs’ arguments that the statement of nonenforcement was “litigation posturing”).

Similarly here, Plaintiffs are free to be skeptical of HHS’s numerous nonenforcement

assurances and spend resources in response to that skepticism. Federal courts, by contrast,


                                            11
    Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 14 of 22



are not entitled to such skepticism: they must accord government entities’ statements of

nonenforcement “a presumption of good faith because they are public servants, not self-

interested private parties.” Moore, 868 F.3d at 407 (quoting Sossamon, 560 F.3d at 325).

       Plaintiffs’ reliance on Texas v. EEOC and Texas v. United States, 945 F.3d 355 (5th

Cir. 2019), see Pls.’ Opp’n 15, gets them nowhere. Neither of those cases involved a

statement (much less two) that the government would not enforce the challenged law. In

Texas v. EEOC, the government did not even argue that the case was moot; the court simply

observed that a “general memorandum” stating that “the Department [of Justice] may not

use its enforcement authority to effectively convert agency guidance documents into

binding rules” did not moot a challenge to an EEOC guidance document. 933 F.3d at 449–

50. The court so held in light of the government’s position “acknowledging that, to avoid

liability, employers must meet one of the two safe harbors in the Guidance and that ‘the

Guidance is fairly encompassed by Title VII.” Id. at 450. The same goes for Texas v. United

States, in which the court explicitly distinguished its decision from cases where there was

a record of nonenforcement and a “tacit agreement” not to enforce a law. 945 F.3d at 382

(citing Poe v. Ullman, 367 U.S. 497 (1961)). In sum, Texas v. EEOC and Texas v. United

States do not bear on the question of whether a statement of nonenforcement moots a case.

              3.     HHS Has Committed Not to Enforce § 75.300(c)–(d) against
                     Plaintiffs.

       Plaintiffs’ last counterargument, that Defendants have not committed to change

§ 75.300(c)–(d), see Pls.’ Opp’n 15–19, is a restatement of their second counterargument,

and is a red herring at any rate. Once again, Plaintiffs point to no decision that requires the



                                              12
    Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 15 of 22



government to change the law in order to moot a challenge to it. In fact, Moore holds to

the contrary. See Moore, 868 F.3d at 406–07.

       The few points that Plaintiffs raise to question the durability of HHS’s

Nonenforcement Notification are speculative and, in any event, are not recognized

exceptions to mootness doctrine. First, Plaintiffs argue that “this administration or a future

administration could change its position on enforcement.” See Pls.’ Opp’n 17. Once again,

if “the possibility of changing one’s mind” were a valid exception to mootness, Moore,

Stauffer, Sossamon, and every other mootness decision would have come out differently.

Indeed, there would be no mootness doctrine as to government policies, because it is

theoretically possible in every case for the government to change its position in the future.

On the contrary, government officials are “accorded a presumption of good faith because

they are public servants, not self-interested private parties, . . . [and thus, courts] assume

that formally announced changes to official government policy are not mere litigation

posturing.” Sossamon, 560 F.3d at 325. The Court should give full effect to this

presumption here, where Plaintiffs have offered no reason to doubt the government’s

commitment.

       Similarly, Plaintiffs argue that this case is not moot because it is possible that a final

rule could subsequently be enjoined in separate litigation. See Pls.’ Opp’n 17–18. This is

also speculation that proves too much. It is always possible for a court to invalidate

government action that has mooted a prior case. But that has not stopped the Fifth Circuit

from holding on numerous occasions that changes in government policy can moot a case.

Furthermore, this is not the proper venue for Plaintiffs to defend any future rule. If the final


                                              13
    Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 16 of 22



rule is challenged, Plaintiffs are free to participate in that litigation in support of the rule.

       Plaintiffs claim that a purported “chessboard of [pending] litigation” increases the

possibility of a court enjoining any new rule. But none of the pending cases challenge any

new rule because HHS has not yet issued a final rule. The only cited case that has a remote

connection to this case is Family Equality v. Azar, No. 20-cv-2403 (S.D.N.Y. filed Mar.

19, 2020), which involves a challenge to the Nonenforcement Notification. However,

Family Equality is still in its early stages: HHS’s response to the complaint is due on June

22, 2020, and the court has not issued any decisions concerning the merits of the plaintiffs’

allegations. Moreover, Family Equality does not challenge the Texas Letter, which

provides Plaintiffs in this case further protection against enforcement.

       The other cases that Plaintiffs cite are even more unlikely to undermine HHS’s

commitments not to enforce § 75.300(c)–(d). Rogers v. HHS, No. 19-cv-1567 (D.S.C. filed

May 30, 2019), and Dumont v. Lyon, 17-cv-13080 (E.D. Mich. filed Sept. 20, 2017),

involve challenges to aspects of the foster care programs in South Carolina and Michigan

respectively, not in Texas. In fact, HHS is not even a party in Dumont. And Marouf v. Azar,

No. 18-cv-0378 (D.D.C. filed Feb. 20, 2018), involves the provision of foster care in an

entirely different set of programs—those for Unaccompanied Refugee Minors and

Unaccompanied Alien Children.

                                               ⁂

       Plaintiffs’ red herring arguments fail to rebut the Fifth Circuit’s clear decision in

Moore, which held that a government’s statement of nonenforcement is sufficient to moot

a challenge to a law. This case is moot.


                                               14
      Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 17 of 22



II.     Plaintiffs Lack Standing Because Their Asserted Injuries Are Speculative and
        No Enforcement Action Is Certainly Impending.

        As Defendants explained in their opening motion, see Defs.’ Mot. Dismiss 10–11,

Plaintiffs have not plausibly alleged that an injury is “certainly impending,” a requirement

under Article III. See Amnesty Int’l USA, 568 U.S. at 409 (quoting Defs. of Wildlife, 504

U.S. at 565 n.2). The challenged provisions have never been enforced since they came into

effect on January 11, 2017, and Plaintiffs do not claim otherwise. Moreover, the Complaint

contains zero allegations to suggest than an enforcement action against Plaintiffs was

certainly impending at the time this suit was filed.

        In the twenty-five pages of Plaintiffs’ opposition, they still have not articulated a

concrete, actual, or imminent injury that existed at the time this suit was filed. Instead,

Plaintiffs misconstrue language in the Nonenforcement Notification, NPRM, and other

HHS statements—documents that, according to Plaintiffs, have no value in the mootness

analysis—to suggest that HHS has made certain concessions regarding Plaintiffs’ alleged

injury. All of these statements are taken out of context and do not demonstrate any certainly

impending injury.

        For example, Plaintiffs point to language in the NPRM that acknowledges the

regulatory burden that § 75.300(c)–(d) has imposed and language in a letter written to

South Carolina that granted the state a conditional exception to § 75.300(c). See Pls.’ Opp’n

20–21. These statements are not concessions that there is “a credible threat of

enforcement,” as Plaintiffs suggest. See Pls.’ Opp’n 20. The government can believe that

an individual’s “mere ‘interest in a problem,’” Sierra Club v. Morton, 405 U.S. 727, 739



                                             15
    Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 18 of 22



(1972), merits amending a rule or granting exceptions to a rule, even if that interest does

not amount to an Article III injury. The truth of the matter is that HHS agrees that the

challenged regulation should be repromulgated and that certain exceptions to the current

rule should be granted, while also disagreeing that Plaintiffs have suffered or articulated

an Article III injury. The Court should allow HHS to complete its rulemaking process rather

than issue an advisory opinion on the lawfulness of a rule that the agency has proposed to

amend.

       Plaintiffs also retread their argument about Buck and the government’s ability to

change its mind. See Pls.’ Opp’n 21. As discussed above, Plaintiffs take this quote entirely

out of context; HHS’s point was and still is that some showing beyond the evergreen

possibility of policy change is necessary to demonstrate an ongoing injury in fact.

       In sum, Plaintiffs cannot rely on any of these statements from HHS to create an

Article III injury. To be sure, HHS shares some of Plaintiffs’ concerns with § 75.300(c)–

(d) and thus has proposed to revise it. But because Plaintiffs have not articulated how they

have been or will be injured by the regulation within the meaning of Article III, there is no

case or controversy for this Court to resolve.

                                             ⁂

       Although Plaintiffs focus most of their attention on statements from HHS, they

make a few brief arguments to support their alleged Article III injury. All of these

arguments can be readily dismissed.

       Texas argues that it has in fact suffered an Article III injury, stating, “Were HHS to

enforce Section 75.300 against Texas, [its federal] funding could be lost.” See Pls.’ Opp’n


                                             16
    Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 19 of 22



21. The subjunctive “were” says it all. Texas has not pointed to any allegations in the

complaint to show that an enforcement action was certainly impending at the time this case

was filed (or now). In fact, one would imagine that if Texas truly felt threatened by

§ 75.300(c)–(d), it would have raised concerns at an earlier date; HHS received no negative

comments—from Plaintiffs or otherwise—when § 75.300(c)–(d) was proposed, see Health

and Human Services Grants Regulation, 81 Fed. Reg. 89,393, 89,393 (Dec. 12, 2016), and

Plaintiffs did not file this suit until nearly two years after the effective date of the rule.

Other than speculate what might happen if HHS took enforcement action, Texas has not

explained why it is injured at all.

       The Archdiocese also claims that it has alleged an injury in fact. See Pls.’ Opp’n

22–23. But as Defendants explained in their opening brief, see Defs.’ Mot. Dismiss 11, the

Archdiocese, which does not participate in Texas’s foster care system, points to allegations

that are even more speculative than the State’s. The Archdiocese still has not pointed to

any plausible allegation that it is otherwise qualified to provide foster care services. Instead,

it points to a single allegation that “a ministry of the Archdiocese already had a license

with the State,” Pls.’ Opp’n 23 (emphasis added) (citing Compl. ¶ 47, ECF No. 1), but does

not allege when the Archdiocese last had a license or, more importantly, whether it is

currently qualified for a license.

       This timing is relevant for another reason: in its opposition, the Archdiocese

observes that it last had a license sometime “prior to 2016,” Pls.’ Opp’n 23, which predates

HHS’s promulgation of the challenged rule. In other words, the Archdiocese admits that it

stopped participating in the Texas foster care system before HHS even proposed the


                                               17
    Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 20 of 22



challenged rule on July 13, 2016. Thus, the Archdiocese cannot allege that it withdrew

from the program as a result of the rule. And, as referenced above, the Archdiocese did not

participate in the comment period for § 75.300(c)–(d), see Health and Human Services

Grants Regulation, 81 Fed. Reg. at 89,393 (observing that “HHS received twelve

comments on [§ 75.300(c)–(d)], all of which were strongly supportive”), and waited almost

two years after the rule’s effective date to bring this lawsuit. For a complaint to survive a

motion to dismiss, it must “‘clearly . . . allege facts demonstrating’ each element of

standing.” See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Warth v.

Seldin, 422 U.S. 490, 518 (1975)). Any other legal standard would permit any organization

to challenge § 75.300(c)–(d), regardless of whether it actually qualified for federal funds

or was injured by it. Because the Archdiocese has not alleged any factual matter that it is

currently qualified to participate in Texas’s foster care program or that it has been affected

by § 75.300(c)–(d) at all, it has not alleged an injury in fact.

       The Archdiocese’s other argument, that it has experienced a “chilling of its

protected First Amendment conduct,” see Pls.’ Opp’n 22, suffers from the same problem.

There is no question that chilling speech can give rise to an injury in fact. But, as with all

injuries, it is the plaintiff’s burden to clearly allege enough factual matter to show that harm

is certainly impending. As the Supreme Court has admonished on numerous occasions,

plaintiffs “cannot manufacture standing merely by inflicting harm on themselves based on

their fears of hypothetical future harm that is not certainly impending. . . . If the law were

otherwise, an enterprising plaintiff would be able to secure a lower standard for Article III

standing simply by making an expenditure based on a nonparanoid fear.” Amnesty Int’l


                                              18
    Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 21 of 22



USA, 568 U.S. at 416. The Archdiocese has not pointed to any allegations to clearly show

that its speech has been chilled because of § 75.300(c)–(d). On the contrary, the

Archdiocese stopped providing foster care service before HHS promulgated § 75.300(c)–

(d). And, once again, there is nothing to suggest that HHS is likely to enforce § 75.300(c)–

(d)—which has never been enforced at all—against Texas with respect to the Archdiocese.

The complaint is simply devoid of allegations that support an injury in fact.

                                     CONCLUSION

       For the foregoing reasons, the Court should grant Defendants’ Motion to Dismiss.

Dated: June 19, 2020                           Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               MICHELLE R. BENNETT
                                               Assistant Branch Director
                                               Civil Division


                                               BENJAMIN T. TAKEMOTO
                                               (DC Bar # 1045253)
                                               Trial Attorney (Attorney-in-Charge)
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               P.O. Box No. 883, Ben Franklin Station
                                               Washington, DC 20044
                                               Phone: (202) 532-4252
                                               Fax: (202) 616-8460
                                               E-mail: benjamin.takemoto@usdoj.gov

                                               Attorneys for Defendants




                                            19
    Case 3:19-cv-00365 Document 41 Filed on 06/19/20 in TXSD Page 22 of 22



                           CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the above document was served upon Plaintiffs’

counsel by the Electronic Case Filing system on June 19, 2020

                                               ________________________
                                               BENJAMIN T. TAKEMOTO




                                          20
